IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41444
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS ALFREDO PEDRAZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-588-ALL
                      --------------------
                        September 4, 2002

Before JOLLY, JONES, and PARKER, Circuit Judges:

PER CURIAM:*

     Luis Alfredo Pedraza appeals his jury-trial convictions of

conspiracy to possess over 1000 kilograms of marijuana with intent

to distribute and possession of over 1000 kilograms of marijuana

with intent to distribute.   After a thorough review of the trial

record, we conclude that the evidence was sufficient to support the

convictions. United States v. Ortega Reyna, 148 F.3d 540, 543 (5th



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Cir. 1998). The jury was entitled to find Pedraza’s explanation of

how he acquired a trailer containing over 4200 pounds of marijuana

and his intended destination to be less than credible and to draw

an inference that Pedraza had knowledge of the contraband.           See

United States v. Diaz-Carreon, 915 F.2d 951, 955 (5th Cir. 1990).

With respect to the conspiracy conviction, the jury could properly

infer that Pedraza had an agreement with one or more persons with

respect to the possession, transportation, and delivery of the

marijuana based upon (1) Pedraza’s testimony that he obtained the

trailer from two other individuals; (2) Pedraza’s possession and

use of a two-way radio device and his incomplete explanation of its

use; and (3) the effort required to secrete such a large quantity

of marijuana. See United States v. Gutierrez-Farias, 294 F.3d 657,

661 (5th Cir. 2002).

     Pedraza argues that his conviction was obtained through guilt

by association based on evidence that he associated with trial

witness Hector Alonzo. Pedraza has failed to show reversible error

as juries are presumed to have followed the trial judge’s limiting

instruction,   informing   them   that    the   evidence   of   Alonzo’s

conviction could be considered in evaluating the credibility of

Alonzo’s testimony but could not be considered in determining

Pedraza’s guilt.   United States v. Dixon, 185 F.3d 393, 400 (5th

Cir. 1999).

     Pedraza requests a new trial.       He argues that the Government



                                  2
presented false evidence with respect to the testimony of Agent

Roberto Perez and a report prepared by Perez. However, Pedraza has

failed to show that Perez’s testimony, or his report, was actually

false.   United States v. O’Keefe, 128 F.3d 885, 893 (5th Cir.

1997).

     Pedraza also argues that he is entitled to a new trial based

on allegedly improper questions and comments by the prosecuting

attorney.   Pedraza has not shown an entitlement to relief as the

trial judge gave an effective limiting instruction, curing any

conceivable prejudice.       United States v. Andrews, 22 F.3d 1328,

1341 (5th Cir. 1994).

     Pedraza also suggests that the Government implied in closing

argument that it had additional knowledge of his involvement with

the marijuana, misrepresented that Pedraza had violated the law by

occupying   a   warehouse,    and    vouched        for   the   credibility   of

Government witnesses and opined as to Pedraza’s veracity.               Pedraza

has failed to show plain error.           See id.

     Finally, Pedraza argues that, taken together, the alleged

instances of Government misconduct in his prosecution constitute

outrageous conduct requiring that his convictions be reversed and

that the case be dismissed.         However, Pedraza has failed to show

that he suffered prejudice as a result of any of the alleged

individual instances of misconduct. United States v. Birdsell, 775
F.2d 645, 654 (5th Cir. 1985).



                                      3
AFFIRMED.




            4